DETAILED ACTION
This office action is in response to the communication received on 10/24/2022 concerning application no. 16/313,858 filed on 12/27/2018.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see pages 12 – 17, filed 10/24/2022, with respect to the specification objections and 35 U.S.C. 112 rejections have been fully considered and are persuasive.  The specification objections and 35 U.S.C. 112 rejections have been withdrawn. 
Applicant’s arguments regarding interpretation under 35 U.S.C. 112(f) have been fully considered and are persuasive.  The claim limitations directed to “integrated circuit” are no longer interpreted under 35 U.S.C. 112(f).
Applicant's arguments filed 10/24/2022 regarding the 35 USC 103 rejection have been fully considered but they are not persuasive. Applicant argues that the Beyer reference fails to teach or suggest digital operation regarding the ultrasonic backscatter communication.  To the contrary, Beyer specifically states “A customized application specific integrated circuit (ASIC) was developed to digitize the MOSFET voltage readings and transmit the data to a reader system” (pg. 39, left column, ll. 13 – 15; also see pg. 40, right column, ll. 13 – 19).  These disclosures, in combination with those disclosures identified in the Seo reference, are seen to at least suggest digital operation regarding the ultrasonic backscatter communication.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 6, 7, 27 and 41 are rejected under 35 U.S.C. 103 as being unpatentable over Beyer et al. “An Implantable MOSFET Dosimeter for the Measurement of Radiation Dose in Tissue During Cancer Therapy” (herein Beyer) in view of Seo et al. “Neural Dust: An Ultrasonic, Low Power Solution for Chronic Brain-Machine Interfaces” (herein Seo) (both cited in the IDS dated 07/15/2019).
With regard to claims 6 and 27, Beyer discloses an implantable device, comprising: a radiation-sensitive transistor configured to generate an electrical signal upon encountering radiation (pg. 39, right column, paragraphs 1 – 3); an integrated circuit configured to receive the electrical signal and digitally modulate a current based on the received electrical signal, through use of an ASIC (pg. 39, left column 1st paragraph; also see pg. 40, right column, ll. 13 – 19), wherein the integrated circuit comprises a digital circuit, ADC, and a modulation circuit, necessarily present to achieve Backscatter communication, and the digital circuit transmits a digitized signal to the modulation circuit based on the electrical signal generated by the radiation-sensitive diode; and a device, LC tank antenna circuit, configured to emit a backscatter that encodes the radiation exposure information relating to the transistor (Fig. 3; pg. 40, right column, 2nd paragraph).  Beyer also discloses the equivalence in the art between transistor-based radiation detectors and diode-based radiation detectors (pg. 39, right column, 3rd paragraph).
One of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to incorporate a diode-based radiation detector for the transistor-based radiation detector since Beyer shows that diode-based and transistor-based radiation detectors are known equivalents in the art. Therefore, because the two radiation detectors were art recognized equivalents before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to substitute the diode-based radiation detector for the transistor-based radiation detector, since substitution of one known element for another would have yielded reasonably predictable results.
Beyer fails to disclose use of an ultrasound transducer configured to emit an ultrasonic backscatter as the communication means, wherein the ultrasonic transducer is configured to receive ultrasonic waves that power the implantable device.
Seo teaches using an ultrasound transducer configured to emit an ultrasonic backscatter as the communication means, wherein the ultrasonic transducer is configured to receive ultrasonic waves that power the implantable device (fig. 7; pg. 6, right column, paragraphs 3 – page 7, left column, paragraph 2).
A person of ordinary skill in the art, upon reading the reference, would have recognized the desirability of using an ultrasound transducer configured to emit an ultrasonic backscatter as the communication means, wherein the ultrasonic transducer is configured to receive ultrasonic waves that power the implantable device.  Thus, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Beyer to include an ultrasound transducer as claimed above and taught by Seo, since use of an ultrasonic backscatter as the communication means and receipt of power through the ultrasonic waves results in a passive device which does not require a battery or significant capacitive energy storage, resulting in longer device lifetimes, elimination of battery leakage issues and removing size constraints due to scaling capacitors.
Regarding claim 7, Beyer discloses wherein the magnitude of the electrical signal is based on the energy of the encountered radiation (pg. 40, right column, 2nd paragraph – pg. 41, left column, 1st paragraph).
	With regard to claim 41, Beyer in view of Seo discloses a system comprising one or more implantable devices according to claim 6 and an interrogator comprising one or more ultrasonic transducers configured to 4Application No.: 16/313,858Docket No.: UCALP085US/BK-2016-187-2transmit ultrasonic waves to the one or more implantable devices or receive ultrasonic backscatter from the one or more implantable devices (Seo: Fig. 4; pg. 4, right column, 3rd paragraph).
A person of ordinary skill in the art, upon reading the reference, would have recognized the desirability of using an interrogator comprising one or more ultrasonic transducers configured to 4Application No.: 16/313,858Docket No.: UCALP085US/BK-2016-187-2transmit ultrasonic waves to the one or more implantable devices.  Thus, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Beyer to include an interrogator comprising one or more ultrasonic transducers configured to 4Application No.: 16/313,858Docket No.: UCALP085US/BK-2016-187-2transmit ultrasonic waves to the one or more implantable devices as taught by Seo, since use of an ultrasonic backscatter as the communication means results in a passive device which does not require a battery or significant capacitive energy storage, resulting in longer device lifetimes, elimination of battery leakage issues and removing size constraints due to scaling capacitors.

Allowable Subject Matter
Claim(s) 8 – 15, 19 – 22 and 24 – 26 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record, solely or in combination, fails to disclose the following patentable limitations of applicant’s claimed and disclosed invention:
An array of radiation-sensitive diodes for generating an electrical signal upon encountering radiation in combination with an integrated circuit used for controlling ultrasonic backscattering communication is not shown or suggested by the prior art of record.  The specification of the instant applications makes clear that the type of radiation being detected is ionizing radiation. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUTHER G BEHRINGER whose telephone number is (469)295-9086. The examiner can normally be reached M-F 8 - 5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashley Buran can be reached on (571) 270-5284. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/LUTHER BEHRINGER/Primary Examiner, Art Unit 3793